Title: To George Washington from William Livingston, 27 May 1779
From: Livingston, William
To: Washington, George



Dear Sir
Trenton [N.J.] 27 May 1779

I was yesterday honoured with your Excellency’s circular Letter of the 22d, in which you have enumerated a variety of disagreeable Circumstances respecting the present Situation of our Army, which ought to effect every considerate Mind with the most serious impressions. your Excellency may depend upon my making the best use of it in my power, as I really reflect with the greatest anxiety, upon the almost universal Lethargy in which the Country is involved. I hope the Reformers in Philadelphia (whom but for the laudable Motive that impells them, we should be obliged to call a mob) will occasion a general Reformation of manners among the Ingrossers. It is a severe Remedy, but so desperate a disease seems to require that kind of Recipe.
I have called out one Class of all our Militia (except that of Cape May) for the defence of Bergen Essex Middlesex & Monmouth. As the inclosed to Mr Erskine (who is probably still in Camp) contains orders to a Captain in his Neighbourhood for a scouting party against the Robbers in the Mountains in the northern Parts of Bergen County, I beg the favour of your Excellency to forward it as opportunity may offer, as also my Letter to Governor Trumbull—I have the honour to be with great respect Dear Sir your Excellency’s most humble & obedient Servt
Wil: Livingston
